       Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 1 of 18




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 United States of America,

 v.                                    Case No. 1:10-cr-00406

 Maria Christina “Meta” Ullings,       Michael L. Brown
                                       United States District Judge
                        Defendant.

 ________________________________/

                          OPINION & ORDER

      Defendant Maria Christina Ullings moves for a reduction of her

sentence and release from imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). The Court grants her motion.

I.    Factual Background

      Ms. Ullings is a sixty-six-year-old resident of the Netherlands and

a former Senior Vice President of MartinAir, a Dutch cargo carrier. On

January 23, 2020, she pleaded guilty to violating the Sherman Antitrust

Act by conspiring with former coworkers to fix certain rates for air cargo

services in the United States and elsewhere. (Dkt. 17.) In her plea

agreement, the United States and Ms. Ullings explained that she “knew

of and approved” her subordinates’ conduct to violate antitrust laws. (Id.
       Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 2 of 18




at 5.) During a more recent hearing, counsel for Ms. Ullings explained

“the primary basis for the charges against her was her tacit allowance of

her underlings to make those agreements.” (Dkt. 31.) The United States

did not challenge this characterization, and the Court believes it an apt

description. The parties also agree Ms. Ullings’s involvement in the

criminal activity ended in approximately February 2006 — fourteen

years ago.

     At the recommendation of the United States and Ms. Ullings, the

Court sentenced her to eight months’ imprisonment.1             The Court

remanded Ms. Ullings into the custody of the United States Marshals

Service on January 23, 2020.       Because of the spread of the novel

coronavirus know as SARS-CoV-2 (“COVID-19”), the Bureau of Prisons

(“BOP”) has temporarily suspended the transfer of prisoners. Ms. Ullings

thus remains in the custody of the Marshal at the Robert A. Deyton

Detention Facility, a privately-run facility in Lovejoy, Georgia.




1This included a six-month variance to account for the time authorities
detained Ms. Ullings in Italy pending her extradition to the United
States. Again, both the United States and Ms. Ullings requested this
variance and ultimate sentence. (Dkt. 17 at 10–11.)

                                     2
       Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 3 of 18




     In her motion for compassionate release, Ms. Ullings asks the Court

to reduce her sentence by four months so she may be released

immediately.    She argues that, as a result of her age and medical

conditions, she faces a serious risk of complications and death should she

contract COVID-19 while at the Deyton facility. (Dkt. 28.) As explained

above, Ms. Ullings is 66-years old, placing her in an age group the CDC

has identified as being at a high risk for serious illness and complications

from COVID-19.      See Frequently Asked Questions: How COVID-19

Spreads, Centers for Disease Control & Prevention (May 9, 2020).2

According to the information provided by the United States at the time

of sentencing, Ms. Ullings has other medical conditions, including

hypertension and obesity, that place her at even greater risk. Id.; see also

Matos v. Lopez Vega, _ F. Supp. 3d _ , No. 20-CIV-60784-RAR, 2020 WL

2298775, at *2 (S.D. Fla. May 6, 2020) (detailing how the virus spreads,

higher risk factors, and those effects on prison populations).3 The United


2  Available at https://www.cdc.gov/coronavirus/2019-ncov/faq.html#
Coronavirus-Disease-2019-Basics (last accessed May 12, 2020).
3 Ms. Ullings’s briefing in support of her motion details her health

complications and includes an analysis of her medical records. (Dkts. 28
at 28–29; 28-3 at 2–4.) The United States presented each of these
conditions to the Court at the sentencing hearing. (See Dkt. 26 at 3, 19–


                                     3
       Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 4 of 18




States opposes her motion and insists she serve the final four months of

her sentence. (Dkt. 29.)

II.   Legal Standard

      Generally, a court is statutorily prohibited from modifying a term

of imprisonment once imposed. See 18 U.S.C. § 3582(c). A handful of

statutory exceptions exist, however, one of which allows a court to grant

an inmate compassionate release if the inmate meets certain

requirements. See 18 U.S.C. § 3582(c)(1)(A). The First Step Act of 2018

amended the procedural requirements for such a motion. Id. An inmate

need not depend on the Bureau of Prisons to seek her compassionate

release. Instead, she may move for compassionate release after having

“fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on [her] behalf or the lapse of 30 days

from the receipt of such a request by the warden of [her] facility,

whichever is earlier.” Id. Once the exhaustion requirement is met or




26.) The United States, however, now asserts “her medical claims are
unsubstantiated.” (See Dkt. 29 at 14–15.) The Court believes it
abundantly reasonable to rely on medical information the United States
presented to it just four months ago as part of the sentencing hearing,
particularly when the United States has not now requested a medical
examination of Ms. Ullings in response to her motion. (Id.)

                                     4
       Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 5 of 18




obviated, an inmate must show that “extraordinary and compelling

reasons” warrant her compassionate release. See § 3582(c)(1)(A)(i). By

statute, a court must also consult the sentencing factors set forth in 18

U.S.C. § 3553(a). Finally, a court must determine that such a reduction

reflects the applicable policy statements issued by the United States

Sentencing Commission. § 3582(c)(1)(A).

     The Commission’s policy statement for compassionate release is

found in section 1B1.13 of the Sentencing Guidelines, which echoes the

statutory requirements and requires a finding that “[t]he defendant is

not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” The Application Notes to section 1B1.13

explain that an inmate’s medical condition may constitute “extraordinary

and compelling” circumstances for compassionate release, including

when an inmate is suffering from a debilitating medical condition that

has “substantially diminishe[d] the ability of the [inmate] to provide self-

care within the environment of a correctional facility and from which

he . . . is not expected to recover.”    U.S.S.G. § 1B1.13(1)(A)(ii).   The

Application Note also contains a residual clause to provide relief for other

“extraordinary and compelling reasons.” Id. § 1B1.13(1)(D).



                                     5
        Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 6 of 18




       The Sentencing Commission has not updated section 1B1.13 since

the passage of the First Step Act. Its policy statement thus does not

reflect the liberalization of the procedural requirements. See United

States v. Ebbers, _ F. Supp. 3d _ , No. (S4) 02-CR-1144-3 (VEC), 2020 WL

91399, at *4 (S.D.N.Y. Jan. 8, 2020). But, on its face, the First Step Act

only amended § 3582 to expand an inmate’s access to the courts. It does

not purport to expand or alter the standard for compassionate release or

more    fully   define   the   terms       “extraordinary”   or   “compelling.”

Nevertheless, the Court agrees with other courts in holding that

section 1B1.13 provides helpful guidance but does not constrain the

issues a court may consider in assessing whether a defendant’s

application for compassionate release provides “extraordinary and

compelling reasons” for a sentence reduction under § 3582(c)(1). See id.;

United States v. Perez, _ F. Supp. 3d _ , No. 17 Cr. 513-3(AT), 2020 WL

1546422, at *4 (S.D.N.Y. Apr. 1, 2020) (granting compassionate release

after considering the residual clause). The Court thus “finds that it is

authorized to consider the enumerated circumstances, as well as

circumstances other than, or in combination with, the enumerated

circumstances.” United States v. Kowalewski, No. 2:13-cr-00045-RWS



                                       6
         Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 7 of 18




(N.D. Ga. Apr. 30, 2020), ECF No. 251 at 12 (collecting cases agreeing

and disagreeing with this interpretation of “broadest set of circumstances

to qualify for relief”). The Court thus considers the § 3553(a) factors, the

Sentencing Commission’s guidance in section 1B1.13, and the individual

situation and circumstances presented by Ms. Ullings’s application.

III. Analysis & Discussion

     A.      Administrative Exhaustion

     As a threshold matter, the Court holds Ms. Ullings’s motion is

properly before it. She is in custody, but not BOP custody. As a result,

the BOP will take no action on her request for compassionate release,

and she has no administrative remedies available to challenge that

decision. Zachary Kelton, Associate General Counsel for the BOP, has

confirmed his organization will not consider her application for

compassionate release. (Dkt. 28 at 15–16.) She has no BOP action to

contest or to start the clock on the thirty-day timer after which she can

file her own motion.       Of course, a court may waive the exhaustion

requirement when administrative remedies are effectively unavailable or

obviously futile. See Washington v. Barr, 925 F.3d 109, 118 (2d Cir.

2019).



                                       7
      Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 8 of 18




     And this Court agrees with other courts in holding that exhaustion

of BOP administrative remedies is futile and unavailable for custodial

defendants who have been sentenced but are not yet in BOP custody. See,

e.g., United States v. Pinkerton, No. 15-cr-30045-3, 2020 WL 2083968, at

*4–5 (C.D. Ill. Apr. 30, 2020) (“Mandating the exhaustion requirement in

this case and other cases around the country during the COVID-19

pandemic cannot be what Congress intended.”); United States v. Jepsen,

No. 3:19-cv-00073(VLB), 2020 WL 1640232, at *3 (D. Conn. Apr. 1, 2020)

(granting compassionate release request of detainee in the “Catch-22”

situation of being unable to exhaust because he was in a “non-BOP

facility”); and United States v. Gonzalez, No. 2:18-CR-0232-TOR-15, 2020

WL 1536155, at *1 (E.D. Wash. Mar. 31, 2020) (granting compassionate

release request of detainee held in county jail pending BOP designation

and transfer). Driving all this home, the United States — while insisting

Ms. Ullings should not be released — agrees she has exhausted any

administrative remedies. (Dkt. 29 at 10.)

     B.    Section 3553(a) Factors           &    Extraordinary        and
           Compelling Reasons

     About a month ago, President Trump recognized a rapidly evolving

public health crisis and declared a national state of emergency to bring


                                    8
       Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 9 of 18




additional resources into the fight against the further spread of COVID-

19.   Presidential Proclamation on Declaring a National Emergency

Concerning the Novel Coronavirus Disease (COVID-19) Outbreak, Mar.

13, 2020. On that day, he announced that 1,645 people from forty-seven

states had contracted the virus that causes COVID-19.          Today, that

number stands at 1,342,594 Americans infected and 80,820 dead.

Coronavirus Disease 2019 (COVID-19), Cases in the U.S., Centers for

Disease Control and Prevention.4 The Court need not further document

the extraordinary and unprecedented challenges this country faces in its

battle with the virus. They are known to nearly everyone.

      Based on the particularly infectious nature of the virus, the CDC

and state governments have advised individuals to practice social

distancing and good hygiene. But social distancing can be difficult for

individuals living or working in a prison. See New England Journal of

Medicine, Flattening the Curve for Incarcerated Population—Covid-19 in

Jails and Prisons (Apr. 9, 2020). Indeed, conditions of imprisonment

create the ideal environment for the transmission of infectious diseases.




4Available at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/
cases-in-us.html (last accessed May 12, 2020).

                                     9
      Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 10 of 18




As the CDC has noted, “[i]ncarcerated/detained persons live, work, eat,

study, and recreate within congregate environments, heightening the

potential for COVID-19 to spread once introduced.” Centers for Disease

Control   and   Prevention,   Interim    Guidance    on   Management      of

Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

Facilities (Mar. 23, 2020).    The CDC thus recognizes the herculean

challenge of keeping prison facilities insulated from COVID-19:

     There are many opportunities for COVID-19 to be introduced
     into a correctional or detention facility, including daily staff
     ingress and egress; transfer of incarcerated/detained persons
     between facilities and systems, to court appearances, and to
     outside medical visits; and visits from family, legal
     representatives, and other community members. Some
     settings, particularly jails and detention centers, have high
     turnover, admitting new entrants daily who may have been
     exposed to COVID-19 in the surrounding community or other
     regions.

Id. Limited space and overpopulation, inadequate ventilation, and lack

of resources all contribute to the spread of infectious disease in jails and

prisons. So “[e]ven without a highly contagious pandemic, there is always

an unfortunate risk that detainees will be exposed to certain

communicable diseases.” Matos, 2020 WL 2298775, at *10. Detained

populations also tend to be in poorer health and suffer from a higher

prevalence of infectious and chronic diseases than the general


                                    10
      Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 11 of 18




population. See Fraihat v. U.S. Immigration and Customs Enforcement,

_ F. Supp. 3d _ , No. EDCV 19-1546 JGB (SHKx), 2020 WL 1932570, at

*5–6 (C.D. Cal. Apr. 20, 2020) (discussing CDC Interim Guidance and

granting preliminary injunction to inmate defendants in the light of

COVID-19). And to make matters worse, medical care of prisoners is

often limited at the best of times. See U.S. Dep’t of Justice Office of the

Inspector General, Review of the Federal Bureau of Prisons’ Medical

Staffing Challenges (Mar. 2016) (finding BOP experienced chronic

medical staff shortages, leading to problems meeting the medical needs

of prisoners, requiring the use of outside hospitals, and endangering the

safety and security of institutions).5

     In response, the United States insists the mere elevated risk of

exposure to COVID-19 does not by itself equate to an extraordinary and

compelling reason to reduce a defendant’s sentence. (Dkt. 29 at 12.) That

may be.    Each situation must be considered independently.        Having

considered the relevant factors set forth in 18 U.S.C. § 3553, the Court




5Available at https://oig.justice.gov/reports/2016/e1602.pdf (last accessed
May 12, 2020).

                                     11
      Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 12 of 18




finds that Ms. Ullings’s specific situation presents extraordinary and

compelling reasons justifying a reduction of her sentence to time served.

     Medical records and information presented to the Court at the time

of her sentencing show Ms. Ullings suffers from three chronic conditions

considered by medical experts to place her at a higher risk of severe

complications and death from COVID-19. She is 66-years old, older than

the CDC’s cut off for high-risk groups of 65 years. See Centers for Disease

Control and Prevention, Interim Clinical Guidance for Management of

Patients with Confirmed Coronavirus Disease.6           She suffers from

hypertension and obesity, two other CDC-identified comorbidities that

increase the likelihood of serious risk from COVID-19. See id.7 The


6  Available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-
guidance-management-patients.html (last accessed May 12, 2020).
7 Ms. Ullings presented an affidavit from Dr. Richard Goldberg, a former

medical doctor who works as a medical consultant for the Justice
Advocacy Group. (Dkt. 28-3 at 2.) He provided more authority for Ms.
Ullings’s contention that hypertension places her at a higher risk of
becoming infected and developing more severe symptoms from the virus.
He explained, for example, the American Heart Association has said that,
based on current information, “it appears elderly people with coronary
heart disease or hypertension are more likely to be infected and to
develop more severe symptoms.” (Id. (citing https://www.heart.org/en
/coronavirus/coronavirus-covid-19-resources).) He also cited a recent
review in the Mayo Clinic Proceedings that notes a report issued by the
Italian Ministry of Health showing “the most common comorbidities in a


                                    12
      Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 13 of 18




United States does not dispute that these three conditions place Ms.

Ullings in a high-risk category for contracting COVID-19 and suffering

serious, perhaps life-threatening, complications from it.

      The United States has outlined steps the Bureau of Prisons has

taken to protect Ms. Ullings and other inmates. (Dkt. 29 at 5–7.) Those

steps are largely irrelevant here, however, as Ms. Ullings is not in its

custody and may never go there. The United States has also explained

that the Deyton facility has instituted certain practices to protect

inmates from the spread of COVID-19, including by issuing masks and

instituting social distancing measures, like having inmates eating in

cells. (Id. at 4–6.) Ms. Ullings, however, has submitted a declaration

(through counsel) challenging those assurances and confirming the

difficulty of social distancing for incarcerated individuals. (Dkt. 30-1.)

She explained, for example, that while inmates had to eat in their cells

for a short time, they now eat in a common room and spend most of their




cohort of 481 patients who died with COVID-19 were hypertension (74%),
diabetes (34%), ischemic cardiopathy (30%), and atrial fibrillation (22%).”
(Id. (citing https://mayoclinicproceedings.org/retrieve/pii/S00256196
20303153).) Other than referring to Dr. Goldberg as an “advocate,” the
United States does not contest his medical opinion or seek to provide its
own.

                                    13
      Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 14 of 18




time in that room. (Id. ¶ 11.) She attested that she cannot effectively

distance herself while at the facility. (Id. ¶ 12.)

     The Court also notes that — while the United States says the

Deyton staff was issued facemasks to protect themselves and

inmates — during two videoconferences on Ms. Ullings’s motion, the

Court could see staff members sitting behind Ms. Ullings without

properly wearing their facemasks. One guard had his mask under his

chin, while the other had it hanging from his ear — both undermining

the United States’s assurances the facility is doing all it can to protect

Ms. Ullings. It is also worth noting that Ms. Ullings is housed at a facility

in Georgia. As of today, Georgia has had 34,635 confirmed cases of

COVID-19, 1,461 deaths from the virus, and “re-opened” before any other

state, without having met public health experts’ three-phase guidance

and despite contrary advice from President Trump. Georgia Department

of Public Health, Georgia Overall COVID-19 Status;8 Georgia Gov.

Disregards Trump Criticism, Moves Ahead with Plans to Reopen




8 Available at https://dph.georgia.gov/covid-19-daily-status-report (last
accessed May 12, 2020).


                                     14
      Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 15 of 18




Business, NPR (Apr. 23, 2020).9 The Court cannot ignore the fact that

Ms. Ullings is held in a facility run by people living in a state that took

these drastic steps — particularly when the Court witnessed staff

members flouting the requirement that they wear facemasks.              The

parties also agree there have already been three known cases of COVID-

19 at the Deyton facility, one inmate and two guards. (Dkt. 29 at 17.)

     In addition, Ms. Ullings has (or will have) served more than half of

the sentence imposed before she is released under this order. The nature

and circumstances of the offense also support her compassionate release.

She was not the leader or mastermind behind the antitrust violations but

rather failed to stop her subordinates’ illegal conduct. She committed a

non-violent offense that (according to Ms. Ullings and not contested by

the United States) was not even a crime in the country where she lived.

She committed the offense fourteen years ago and has no other criminal

history. Her criminal conviction, prison sentence, and incarceration for

least a part of that sentence have already provided deterrence to others.

She needs no specific deterrence, and the Court finds that she is unlikely


9 Available at https://www.npr.org/sections/coronavirus-live-updates/
2020/04/23/843051338/georgia-gov-disregards-trump-criticism-moves-
ahead-with-plans-to-reopen-business.

                                    15
      Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 16 of 18




to reoffend as a result of her age, her retirement from the offending

company, and her lack of any prior criminal record. She is not a danger

to anyone. After considering each of the § 3553(a) factors, the Court holds

that Ms. Ullings’s situation presents the quintessential mix of

“extraordinary and compelling reasons” to provide a compassionate

release reduction to her sentence.

     Such a reduction also adheres to the Sentencing Commission’s

policy statements. The relevant policy statement explains that a court

may order a sentence reduction under § 3582(c)(1)(A) when it determines,

“after considering the factors set forth in 18 U.S.C. § 3553(a),” that

“(1)(A) extraordinary and compelling reasons warrant the reduction; . . .

(2) the defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g); and (3) the reduction

is consistent with this policy statement.”      U.S.S.G. § 1B1.13.      The

commentary to section 1B1.13 provides that certain circumstances

constitute “extraordinary and compelling reasons” and warrant a

sentence reduction. § 1B1.13 cmt. n.1. One of the circumstances is where

“an extraordinary and compelling reason other than, or in combination

with,” the listed circumstances is present. § 1B1.13 cmt. n.1(D). For the



                                     16
      Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 17 of 18




reasons set forth above, the Court concludes Ms. Ullings’s situation

satisfies this policy statement and warrants a reduction of her term of

imprisonment.

      The United States warns the Court that its order sets a bad

precedent for the wholesale reduction of sentences amid the coronavirus

outbreak. It does not. The Court reaches its decision based on the

specific, arguably unique, facts presented by Ms. Ullings’s medical

condition, the circumstances leading to her criminal conviction, her other

personal circumstances, the sentence she received and that she has

already served, and the specific conditions of her current incarceration

(including   the   circumstances   the   Court   witnessed    during    two

videoconference hearings). Subsequent cases will rise or fall on their own

merits, with this case predetermining no outcomes.

IV.   Conclusion

      For the reasons set forth above, the Court GRANTS Defendant

Maria Christina Ullings’s Emergency Motion for Reduction of Sentence

(Dkt. 28).

      The Court REDUCES Defendant’s sentence to time served.




                                    17
      Case 1:10-cr-00406-MLB Document 34 Filed 05/12/20 Page 18 of 18




     The Court ORDERS the U.S. Marshal to transfer Defendant to the

custody of U.S. Immigration and Customs Enforcement (“ICE”) and

ORDERS ICE to effectuate this Court’s January 23, 2020, Order of

Judicial Removal by removing Defendant from the United States to the

Netherlands, or allowing her to voluntarily remove herself at her own

expense to the Netherlands, as promptly hereafter as can be effectuated.

If removal is not effectuated within fourteen (14) days from the date of

this Order, the Court ORDERS ICE to report back to the Court on the

status of the removal.

     The Court DIRECTS the government to make ICE aware of this

Court’s order forthwith.

     SO ORDERED this 12th day of May, 2020.




                                    18
